           Case 1:19-cr-00725-JPO Document 87 Filed 01/28/20 Page 1 of 2



                                          The Law Offices Of

                      J o s e p h A. B o n d y

Joseph A. Bondy                                                                1776 Broadway
                                                                               Suite 2000
                                                                               New York NY 10019
                                                                               Tel 212.219.3572
                                                                               Fax 212.219.8456

                                                                               josephbondy@mac.com

                                                             January 28, 2020

Hon. J. Paul Oetken
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
Courtroom 706
New York, NY 10007

                 Re: United States v. Lev Parnas, et. al., 19-cr-725 (JPO)

Dear Judge Oetken:

        Lev Parnas respectfully moves for modification of the terms of his pre-trial release, to
allow him to travel to Washington DC tomorrow, to attend the Senate trial with his counsel.
Earlier this afternoon, I received an e-mail from Amy Mannering, Director of Operations for
Senator Chuck Schumer’s Office, informing that my request for tickets to the trial had been
granted. Mr. Parnas, Ms. Schuman and I are allowed to attend tomorrow, Wednesday, January
29th from 12:30 to 2:45 pm. (Exhibit A).

         SDNY USPTO Dennis Khilkevich advises that, for this to be achieved, Mr. Parnas would
first have to travel to New York to have his GPS monitoring device removed, so that he is
permitted to enter the Senate Gallery. (Exhibit B). Mr. Parnas would then travel with counsel to
DC, and return to New York at the end of the proceeding to have the GPS device replaced.

         I have communicated with the Government, which does not object to Mr. Parnas attending the Senate trial,
but does object to removal of his GPS monitoring device. I have also spoken with Pre-Trial Services Officer Dennis
Khilkevich, who defers to the Government.




                                                        1
        Case 1:19-cr-00725-JPO Document 87 Filed 01/28/20 Page 2 of 2




      Thank you in advance for consideration of this application.

                                                  Respectfully submitted,

                                                  _______/S/________
                                                  Joseph A. Bondy

cc:   All Counsel (e-mail)
      USPTO Rick Sampson
      (Rick_Samson@flsp.uscourts.gov)




                                              2
